United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 05-2527
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Western District of Missouri.
Tony A. Gastineau,                       *
                                         * [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: February 23, 2007
                                 Filed: February 28, 2007
                                  ___________

Before SMITH, GRUENDER, and SHEPHERD, Circuit Judges.
                           ___________

PER CURIAM.

       A jury found Tony Gastineau guilty of possessing ephedrine with knowledge
or reasonable cause to believe it would be used to manufacture methamphetamine, in
violation of 21 U.S.C. § 841(c). The district court1 sentenced him to 78 months in
prison and 3 years of supervised release. On appeal, his counsel has moved to
withdraw and has filed a brief under Anders v. California, 386 U.S. 738 (1967),
raising two issues: (1) whether the jury returned inconsistent verdicts, and (2) whether
there was insufficient evidence to support the jury’s finding that Gastineau knew or

      1
        The Honorable Nanette Laughrey, United States District Judge for the Western
District of Missouri.
had reasonable cause to believe the ephedrine he possessed would be used to
manufacture methamphetamine.

      We conclude that the jury’s verdicts were not inconsistent because the
conspiracy offenses on which Gastineau was found not guilty required proof of
elements that the possession count did not. See, e.g., United States v. Masters, 840
F.2d 587, 589-90 (8th Cir. 1988) (reasoning that verdicts were not inconsistent
because “guilty knowledge is only one of the many elements of a conspiracy, proof
of any one of which the jury might have found wanting in considering the conspiracy
charge”). In any event, “it is well established that inconsistent verdicts on the same
indictment as to the same defendant are unobjectionable.” United States v. Fuller, 374
F.3d 617, 623 (8th Cir. 2004); see also United States v. Whatley, 133 F.3d 601, 606
(8th Cir. 1998) (jury may acquit as to one or more charges for any number of reasons,
including inclination to be merciful, and yet reach reasonable guilty verdict on related
charges).

      We further conclude that the evidence was sufficient to support the jury’s guilty
verdict in light of Gastineau’s own testimony indicating that he knew ephedrine was
used to manufacture methamphetamine. See United States v. Jansen, 470 F.3d 762,
767 (8th Cir. 2006) (court should not overturn jury verdict if it is supported by any
reasonable inference from record).

      Having independently reviewed the record under Penson v. Ohio, 488 U.S. 75
(1988), we find no nonfrivolous issues for appeal. Accordingly, we grant counsel’s
motion to withdraw, and we affirm the judgment of the district court.
                      ______________________________




                                          -2-